C. D. Ponce. Cobro de salarios.
Llamada hoy para vista la moción de desestimación del apelado, compareció éste por medio de abogado. El Secretario-Eepórter dió cuenta con moción del apelante solicitando la posposición de esta vista *954para fecha posterior al 15' de abril próximo por el fundamento de ser legislador su abogado y no haber podido preparar su oposición por impedírselo sus labores como miembro de la Asamblea Legislativa de Puerto Rico, actualmente en sesión. El Tribunal, oído el apelado, denegó la posposición y autorizó la continuación de la vista de la moción para desestimar. La parte apelada informó en cuanto a la misma y el Tribunal, después de declararla vista, concedió al apelante un término que vencerá el día 8 del corriente mes para radicar opo-sición por escrito a la moción desestimatoria.